DETAILED ACTION
The instant application having application No 17/193355 filed on 03/05/2021 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found
to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) both claims 2 and 5 are incorporated into the independent claim 1.
Claim 6 would be allowable if (i) both claims 7 and 10 are incorporated into the independent claim 1.
The claims 1, 5-6 and 10 have the conditional limitation “when the lower power node receive” and “after the connection is established based on the proxy protocol”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.
Please clarify the claim limitation language “Friend nodes”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 rejected under 35 U.S.C. 103 as being unpatentable over Kharvar et al. (US 20210037387, Feb. 4, 2021) in view of Litichever et al.  (US 20200389469, Dec. 10, 2020).
Regarding Claim 1, Kharvar discloses at least one friend node configured to operate as a proxy server terminal to perform a proxy server broadcast (page 4, par (0037), line 1-5, Bluetooth mesh uses Low Power Nodes (LPNs), Proxy Nodes, and Friend Nodes); 
and at least one lower power node configured to operate as a proxy client terminal to establish a connection with the friend node based on a proxy protocol when the lower power node receives and identifies the proxy server broadcast(page 4, par (0039-0040), line 5-20, Proxy servers have both GATT and advertisement bearer support, when Proxy nodes want to send communications to other nodes, the Proxy nodes send communications over a GAIT bearer to a Proxy server. The Proxy servers will relay the communications on advertisement bearers and GATT bearers on to other nodes of Friend Nodes); 
wherein after the connection is established based on the proxy protocol, the friend node is further configured to filter out at least one invalid packet unrelated to the low power node, and store at least one valid packet related to the low power node, so as to transmit the valid packet to the low power node when the low power node switches from a sleep status to a wakeup status(page 4, par (0038), line 1-15, LPNs use the general power-saving characteristics, each LPN is connected to a standard powered Friend Node, which remains in an active, or awake, mode and caches any messages directed to the LPN, when the LPN enters a receive mode, it polls the Friend Node for any messages stored in the Friend Node's cache, the Friend Node sends all of the cached messages to the LPN, which operates as instructed and then returns to a power saving sleep mode(wherein filter out unrelated packet to the low power node), a Friend node can be friends with multiple LPN's).
Kharvar discloses all aspects of the claimed invention, except a low power dissipation Bluetooth mesh network system.
Litichever is the same field of invention teaches a low power dissipation Bluetooth mesh network system (page 14, par (0102), line 1-5, Z-Wave communicates using a low-power wireless technology designed specifically for remote control applications(low power Bluetooth), Z-Wave is a mesh networking technology where each node or device on the network is capable of sending and receiving control commands through walls or floors, and use intermediate nodes to route around household obstacles or radio dead spots that might occur in the home).
Kharvar and Litichever are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Kharvar to include the teaching of Litichever because it is providing a two-way data com­munication coupling to a network link 8 that is connected to a Local Area Network.
Regarding Claim 2, Kharvar discloses the friend node and the lower power node establishes a one-to-one connection through a generic attribute protocol bearer (GATT bearer) based on the proxy protocol (page 4, par (0039-0040), line 5-20, Proxy servers have both GATT and advertisement bearer support, when Proxy nodes want to send communications to other nodes, the Proxy nodes send communications over a GAIT bearer to a Proxy server).
Regarding Claim 3, Kharvar discloses the proxy protocol is a network proxy protocol (page 4, par (0039-0040), line 5-20, Proxy servers have both GATT and advertisement bearer support, when Proxy nodes want to send communications to other nodes, the Proxy nodes send communications over a GAIT bearer to a Proxy server. The Proxy servers will relay the communications on advertisement bearers and GATT bearers on to other nodes of Friend Nodes).
Regarding Claim 4, Kharvar discloses the friend node supports a relay node function (page 4, par (0037), line 1-5, Bluetooth mesh uses nodes including Relay Nodes, Low Power Nodes (LPNs)).
Regarding Claim 5, Kharvar discloses after the low power node establishes the connection with the friend node, the low power node adds a network address of the low power node to a connection list of the friend node(page 4, par (0039-0040), line 5-20, Proxy servers have both GATT and advertisement bearer support, when Proxy nodes want to send communications to other nodes, the Proxy nodes send communications over a GAIT bearer to a Proxy server. The Proxy servers will relay the communications on advertisement bearers and GATT bearers on to other nodes of Friend Nodes).
Regarding Claim 6, Kharvar discloses operating at least one friend node as a proxy server terminal to perform a proxy server broadcast (page 4, par (0037), line 1-5, Bluetooth mesh uses Low Power Nodes (LPNs), Proxy Nodes, and Friend Nodes);
 operating at least one lower power node as a proxy client terminal to establish a connection with the friend node based on a proxy protocol when the lower power node receives and identifies the proxy server broadcast(page 4, par (0039-0040), line 5-20, Proxy servers have both GATT and advertisement bearer support, when Proxy nodes want to send communications to other nodes, the Proxy nodes send communications over a GAIT bearer to a Proxy server. The Proxy servers will relay the communications on advertisement bearers and GATT bearers on to other nodes of Friend Nodes); 
after the connection is established based on the proxy protocol, filtering out at least one invalid packet unrelated to the low power node, and storing at least one valid packet related to the low power node by the friend node; and transmitting the valid packet to the low power node by the friend node when the low power node switches from a sleep status to a wakeup status(page 4, par (0038), line 1-15, LPNs use the general power-saving characteristics, each LPN is connected to a standard powered Friend Node, which remains in an active, or awake, mode and caches any messages directed to the LPN, when the LPN enters a receive mode, it polls the Friend Node for any messages stored in the Friend Node's cache, the Friend Node sends all of the cached messages to the LPN, which operates as instructed and then returns to a power saving sleep mode(wherein filter out unrelated packet to the low power node), a Friend node can be friends with multiple LPN's).
Kharvar discloses all aspects of the claimed invention, except a low power dissipation Bluetooth mesh network system communication method used in a Bluetooth mesh network system.
Litichever is the same field of invention teaches a low power dissipation Bluetooth mesh network system communication method used in a Bluetooth mesh network system (page 14, par (0102), line 1-5, Z-Wave communicates using a low-power wireless technology designed specifically for remote control applications(low power Bluetooth), Z-Wave is a mesh networking technology where each node or device on the network is capable of sending and receiving control commands through walls or floors, and use intermediate nodes to route around household obstacles or radio dead spots that might occur in the home).
Kharvar and Litichever are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Kharvar to include the teaching of Litichever because it is providing a two-way data com­munication coupling to a network link 8 that is connected to a Local Area Network.

Regarding Claim 7, Kharvar discloses the friend node and the lower power node establishes a one-to-one connection through a generic attribute protocol bearer (GATT bearer) based on the proxy protocol (page 4, par (0039-0040), line 5-20, Proxy servers have both GATT and advertisement bearer support, when Proxy nodes want to send communications to other nodes, the Proxy nodes send communications over a GAIT bearer to a Proxy server).
Regarding Claim 8, Kharvar discloses the proxy protocol is a network proxy protocol (page 4, par (0039-0040), line 5-20, Proxy servers have both GATT and advertisement bearer support, when Proxy nodes want to send communications to other nodes, the Proxy nodes send communications over a GAIT bearer to a Proxy server. The Proxy servers will relay the communications on advertisement bearers and GATT bearers on to other nodes of Friend Nodes).
Regarding Claim 9, Kharvar discloses the friend node supports a relay node function (page 4, par (0037), line 1-5, Bluetooth mesh uses nodes including Relay Nodes, Low Power Nodes (LPNs)).
Regarding Claim 10, Kharvar discloses after the low power node establishes the connection with the friend node, adding a network address of the low power node to a connection list of the friend node by the low power node(page 4, par (0039-0040), line 5-20, Proxy servers have both GATT and advertisement bearer support, when Proxy nodes want to send communications to other nodes, the Proxy nodes send communications over a GAIT bearer to a Proxy server. The Proxy servers will relay the communications on advertisement bearers and GATT bearers on to other nodes of Friend Nodes).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Hans et al. (US 20210022207, Jan. 21, 2021) teaches Directed Forwarding Information Sharing Between Devices in a Mesh Network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464